Title: To James Madison from Tobias Lear, 11 April 1802
From: Lear, Tobias
To: Madison, James


					
						No. 25.
						Sir,
						Cape François, April 11th. 1802.
					
					I had the honor of writing a few lines to you on the 8th. inst., per Captn. Lovering of the 

Schooner Harmony, bound to Alexandria.
					On the ninth the Genl. in Chief arrived here from Port au Prince, in a Frigate. In the 

forenoon of the tenth I waited upon him, when he informed me, in the first moment of our 

meeting, that he could not receive me as a public Character from the U. States, and desired I 

would no longer exercise the functions of Commercial Agent in the Island. I demanded the reason of 

this change. He observed that as he was an Officer subordinate to the Govt. of France, he 

had not the power to receive and acknowledge a Consul from a foreign nation, without the express 

permission of his Govt. or some treaty between the two nations authorizing it. I answered, 

that I was fully convinced of the justness of his observation, and was myself aware of that 

circumstance when I had first the honor of meeting him here; but as he had then so frankly 

received me & acknowledged my public Character, I had no doubt of his having been vested with 

the power so to do. He said he was not; and that on his arrival, he was so much engaged in a variety of 

important concerns, that he had received and acknowledged me without reflection. I told him I 

should have been releived from much trouble and anxiety had this event taken place at our first 

meeting; but as it was, I should comply with his request, and no longer exercise the functions of 

Commercial Agent in any way that related to the Governmt. here. He then observed, that he was 

sorry to tell me he had been informed by letters and otherways, that I had written to the U. States, to 

caution the Citizens agt. sending their Vessels or receivg bills on France in payment for their Cargoes, 

as these bills wd. not be paid; and also that I had done everything in my power to excite 

differences between the Citizens of the two nations. I was astonished at this, and assured him in the strongest manner, that it was a base 

calumny and a scandelous falsehood; for that not a man in the Island of any Rank or Nation, had 

endeavoured more than myself to remove any doubts as to the goodness of the bills, when I found 

doubts existing; and that none had done or sacrificed more than myself to promote harmony and a 

good understanding between our respective nations. That my fellow Citizens here 

exclaimed against my confidence & forbearance. I demanded the names of those who had given 

this information. He told me I should have them; and observed that he hoped I could remove 

the imputation. I answ’d I shd. not trouble myself to do that otherwise than by obliging 

the authors of the falsehoods to acknowledge their baseness whenever I should know & find them. 

And beg’d he wd. revert to his own opinion of my conduct expressed both here and at Port au 

Prince; and that the letters which I had received from those of the first official rank in the Island spoke 

to me and of me in a language very different from that contained in his information. He observed 

that the trade of the Island was open to all nations, and that our Merchants & Vessels shd. meet the 

same treatment with those of other nations; but that he could receive a public character from none: And again 

told me I must not exercise the functions of my Office. I assured him, I should not, and retired.
					On coming home I took the Arms of the U.S. from my door, and immediately wrote 

to the Genl. in Chief, informing him that I was fully satisfied with the reasons which he had 

assigned for not receiving and acknowledging me in my public Character, and requested he wd. 

be so good as to give them to me in writing, and also to have it publickly notified that my functions 

wd. no longer be exercised; because as all the Officers here had acknowledged me in my official 

capacity, it was proper they shd. know from him that I no longer acted in it. And again requested 

he wd. give me the names of those who had given him the information of which he had spoken. I 

also informed him that it had been my determination to sail for the U.S. for some time past, and 

that I should soon embark. To this letter I have received no answer.
					I have written to Mr. Caldwell & Mr. Dandridge informg. them of this determination of the 

Genl. in Chief respecting Consuls, that they may govern themselves accordingly.
					I shall embark in the course of ten days on board some Vessel for the U. States.
					Admiral Villaret 

Joyeuse sailed yesterday for France, with  six ships of the line and two frigates. The Batavian fleet of 6 or 8 ships  will sail in a week or ten days for the Chessapeak.
					 Peachon has written things which have caused an disgust with the U.  States and the Citizens thereof. Their conduct towards me is on that ground.
					Accept the assurances of high respect & sincere attachment with which I have the honor 

to be Sir, Your faithful & Obedient Servt.
					
						Tobias Lear
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
